Per Curiam.

R.C. 3513.08 states in pertinent part:
“Each person filing a declaration of candidacy for nomination at a primary election as a candidate for election to the office of judge of the su*165preme court, court of appeals, court of common pleas, probate court, and such other courts as are established by law, in addition to designating in such declaration the office for election to which he seeks such nomination, shall, if two or more judges of the same court are to be elected at any one election, designate the term of office for election to which he seeks such nomination by stating therein, if a full term, the date of the commencement of such term as follows:
“ ‘Full term commencing_ (date)_or by stating therein, if an unexpired term, the date on which such unexpired term will end as follows: ‘unexpired term ending (Date)_ .’ ***” (Boldface added.)
In State, ex rel McGinley, v. Bliss (1948), 149 Ohio St. 329, 37 O.O. 21, 78 N. E. 2d 715, this court faced the very same issue as addressed here. In that case, the court was required to interpret G.C. 4785-71a, the predecessor statute to R.C. 3513.08. Examining virtually the same language as quoted above, the court held:
“It will be observed that section specifically requires a primary candidate to designate both the judicial office and the term for which he seeks nomination, and makes provision for setting forth the full term or the unexpired term, with dates thereof. The requirements of that section are mandatory. ” (Emphasis added.) Id. at 331, 37 O.O. at 22, 78 N.E. 2d at 716. In addition, in State, ex rel. Newdick, v. O’Leary (1948), 149 Ohio St. 440, 37 O.O. 117, 79 N.E. 2d 126, we underscored this point. Reaffirming the McGinley decision, the Newdick court held that “the requirements of Section 4785-71a, General Code, as to designation of the judicial office and term, are mandatory.” Id. at 441, 37 O.O. at 117, 79 N.E. 2d at 127.
Relator relies on State, ex rel. Ellis, v. Sulligan (1966), 6 Ohio St. 2d 65, 35 O.O. 2d 84, 215 N.E. 2d 716, as supporting his position, but such reliance is misplaced. In Ellis, the declaration of candidacy recited that relator desired to be a candidate “ ‘for election to the office of Judge — Common Pleas Court — 1-2-67 for the Full Term ending - 1-1-1973.’ ” Id. The court found that relator “sufficiently complied with the statutory requirements.” Id. at 66, 35 O.O. 2d at 84, 215 N.E. 2d at 716. Ellis can and should be distinguished from the facts in the instant case. Ellis declared the date on which the full term “commenced” — January 2, 1967 — thus complying with the mandate of the statute. In the case at bar, relator never declared when the term was to commence, as is required by R.C. 3513.08.
Relator also argues respondent’s rejection of his declaration and petition somehow usurps the authority granted to the Secretary of State pursuant to R.C. 3501.05, which charges the Secretary of State with determining and prescribing election forms. Relator asserts that he used the declaration of candidacy form prescribed by the Secretary of State and completed it (by filling in the blanks) in accordance with the directions on the form. Such an assertion is specious at best. A parenthetical phrase under the blank in question stated, “(Full term or unexpired term ending _).” (Emphasis added.) Filling in “full term ending 2/8/95” obviously does not comply with the directions in the parenthetical phrase. If relator was uncertain as to what the directions suggested, he should have referred to R.C. 3513.08. The applicable code sections are printed on the face of the form.
For the foregoing reasons, a writ of mandamus is denied.

Writ denied.

*166Moyer, C.J., Sweeney, Douglas, Wright and H. Brown, JJ., concur.
Locher and Holmes, JJ., dissent.